IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Honesdale,                      :
                  Appellant                : CASES CONSOLIDATED
                                           :
            v.                             : No. 795 C.D. 2018
                                           :
Michael C. Morris and                      :
Stephen G. Smith                           :

Borough of Honesdale                       :
                                           :
            v.                             : No. 896 C.D. 2018
                                           :
Michael C. Morris                          :
                                           :
Borough of Honesdale                       :
                                           :
            v.                             :
                                           :
Stephen G. Smith                           :
                                           :
Appeal of: Michael C. Morris and           :
Stephen G. Smith                           :

                                     ORDER

             NOW, December 2, 2019, having considered Designated Appellant’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge